UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6027



RONALD L. HARPER,

                                             Petitioner - Appellant,

          versus


MARK HENRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
4024-MJG)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald L. Harper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald L. Harper appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we grant in forma pauperis status and affirm

substantially on the reasoning of the district court.    See Harper

v. Henry, No. CA-98-4024-MJG (D. Md. Dec. 16, 1998).*      See also

Pelissero v. Thompson, ___ F.3d ___, 1999 WL 133112 (4th Cir. Mar.

12, 1999) (No. 97-6156).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       Although the order from which Harper appeals was filed on
December 15, 1998, it was entered on the district court’s docket
sheet on December 16, 1998. December 16, 1998, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                   2